Ethexdge, J.,
delivered the opinion of the court.
The appellee sued the appellant in the justice of the peace court for the injury of cattle killed by the trains of the appellant. One of the killings occurred on the 29th of November, 1915, when a red heifer was killed by the south-bound train, and the other occurred on the 22d of February, 1915, in which one dun-colored cow, about three and one-half years old, was killed by the north-bound train of the appellant. The injury to one of the cattle, testified to by eyewitnesses, was that the heifer was on the track in plain view, in open daylight, and the train struck and killed her without checking its speed or making any effort, apparently, to stop, and without blowing the whistle or making proper effort to frighten the animal off the track. The cow killed by the north-bound train was killed at night, and appellant’s train was being operated at about twenty-five miles an hour, and was using a coal oil headlight. It appears from the engineer’s testimony that he first saw the cow about to go upon the track, and that under that situation *418lie could not stop the train in time to prevent the injury, hut that he slowed his train down, applied the brakes, etc. There was evidence for the plaintiff to sustain its case, and that the cow went some distance ahead of the train up the track, before being struck. It does not appear from the testimony of appellant that the engineer would not have seen the cow in time to stop if he had an electric headlight as required by chapter 153, Laws 1912. It may have been, and we think the jury could infer from the testimony, that the injury could have been prevented if there had been a stronger headlight on the train. The court gave for the plaintiff instruction E, as follows:
“The court instructs the jury for the plaintiff that if they believe from the evidence that on the occasion of the admitted killing of the cow on February 22, 1915, the defendant company failed to have its engine equipped with an electric headlight which would consume not less than three hundred watts at the arc, and that as a proximate result of such failure said cow was killed by the defendant, then the jury must find for the plaintiff as to this item of his suit in such sum as the said cow was reasonably worth on the market in the neighborhood of the killing, not to exceed the sum claimed, to wit, one hundred dollars.”
And this is complained of, among other things.
We think it was proper for the jury to have this instruction, and looking at the entire record we believe there was no error committed.

Affirmed.